DETAILED ACTION
         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

                                                      Information Disclosure Statement
1.      The information disclosure statement (IDS) submitted on 11/13/2019 is in compliance with the provisions of 37 CFR 1.97. According, the information disclosure statement is being considered by the Examiner.

                                                 Ex Parte Quayle Action       
          Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 ©.G. 213, (Comm'r Pat. 1935).           A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
          This application is in condition for allowance except for the following formal matters:
2.        Claims 1-20 are objected to because of the following informalities:
           Regarding claim 18, in line 3, “tocause” should be changed to --- to cause ---.
          Claims 19-20 are also objected as they inherit the deficiencies in claim 18.
           Appropriate correction is required.
      
                                                           Reason for Allowance
3.      The following is a statement of reasons for the indication of allowable subject matter:  
          a.   The closest references are found based on the updated search:
             Good (US. Pub. 20100010768) discloses a method includes receiving measured values for a plurality of electrical test parameters associated with integrated circuit devices on at least one wafer measured prior to completion of the wafer. Values of the electrical test parameters are predicted. The measured values are compared to the predicted values to generate residual values associated with the electrical test parameters. At least one performance metric associated with the devices is generated based on the residual values. (see the specification for more details). 
             Kadosh (US. Pub. 20080172189) discloses a system, comprising: a first metrology tool operable to measure a first set of parameters associated with a subset of a plurality of die on a wafer; and a die health unit operable to expand the first set of data to generate estimated values for the first set of parameters for at least one unmeasured die not included in the subset and determine a die health metric for at least a portion of the plurality of die based on the first set of parameters including the estimated values, wherein the die health unit is operable to determine the die health metric using a multivariate statistical model incorporating the first and second sets of parameters. (see claim 1 and the abstract for more details).
            Lim (US. Pub. 20150177315) discloses a method is provided for dynamically determining measurement uncertainty (MU) of a measurement device for measuring a signal output by a device under test (DUT). The method includes storing characterized test data in a nonvolatile memory in the measurement device, the characterized test data being specific to the measurement device for a plurality of sources of uncertainty; receiving a parameter value of the DUT; measuring the signal output by the DUT and received by the measurement device; and calculating the measurement uncertainty of the measurement device for measuring the received signal using the stored characterized test data and the received parameter value of the DUT. (see the specification for more details).

           b.     Regarding claim 1, the cited references, alone or in combination, do not disclose nor fairly suggest:              “A method of operation of a meter for performing a measurement of an electrical parameter, the method comprising, in the meter: sampling an output from a sensor of the electrical parameter to produce at least one sample; … determining a measure of statistical variability from the stored array of samples for the respective iteration; determining a measure of statistical variability of a mean for the respective iteration from the measure of statistical variability and from the number of samples used to generate the measure of statistical variability; comparing the measure of statistical variability of the mean with a pre-determined threshold; and generating an electrical signal indicating a state of the measurement if the measure of statistical variability of the mean of the samples taken during the measurement is less than or equal to the pre-determined threshold.” in combination with all other elements as claimed in independent claim 1. 
           Regarding claim 18, the cited references, alone or in combination, do not disclose nor fairly suggest:              “ A meter for performing a measurement of an electrical parameter, comprising: a sensor configured to measure the electrical parameter; a processor configured to cause the meter to: sample an output from a sensor of the electrical parameter to produce at least one sample; …. determining a measure of statistical variability from the stored array of samples for the respective iteration; determining a measure of statistical variability of a mean for the respective iteration from the measure of statistical variability and from the number of samples used to generate the measure of statistical variability; comparing the measure of statistical variability of the mean with a pre-determined threshold; and generating an electrical signal indicating a state of the measurement if the measure of statistical variability of the mean of the samples taken during the measurement is less than or equal to the pre-determined threshold.” in combination with all other elements as claimed in independent claim 18. 

            As to claim(s) 2-17, the claims are allowed as they further limit allowed claim 1.
            As to claim(s) 19-20, the claims are allowed as they further limit allowed claim 18.



                                                                  Conclusion4.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG XUAN LE whose telephone number is (571)272-9349.  The examiner can normally be reached on M-F 9 AM-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
6/9/2022